DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/088,397, filed on 03 November 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Objections
Claim 15 is objected to because of the following informality:
Claim 15 claims dependency on itself. See "The method of claim 15". It is recommended to amend claim 15 to be dependent on claim 14 to avoid claim dependency and antecedent issues. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 9, 13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL - Choi, et al., "Stiffness Analysis and Control of Redundant Manipulators" (Choi hereinafter).
Regarding Claims 1, 5 and 16
Regarding claim 5, Choi teaches a computer-implemented method for controlling a robot having an endpoint and a plurality of joints providing more than three degrees of freedom (DoFs) (see Abstract, in the attached NPL reference titled "Stiffness Analysis and Control of Redundant Manipulators"), the method comprising:
selecting impedance parameters for each of a plurality of impedance modules (see Page 691, equation (18) and “where qd ε Rn is the desired joint position, q(dot)d ε Rn is the desired joint velocity, q(dot) ε Rn is the current joint velocity, V is the friction compensation torque and KD is the damping matrix at the joint. Similar to the Kq the KD should be positive definite and as a method to determine KD, the OSDC provides the following scheme.”; see also “The λ is set to 0.045, KT = diag(100, 100) and the disturbance is imposed to destroy the instantaneous equilibrium of the manipulator.”), wherein each of the plurality of impedance modules specifies a robot behavior associated with a task (see "SICC" and "OSDC" in 1. Introduction, 2. Stiffness Analysis and 3. Orthogonal Stiffness Decomposition Control (OSDC));
for one or more of the impedance modules:
receiving an endpoint impedance matrix representing a desired stiffness or damping at the robot endpoint (see Page 690, “taskspace stiffness KT” and “taskspace stiffness KT ε RmXn ”),
reflecting the endpoint impedance matrix to an equivalent joint-space matrix associated with one or more of the robot joints (see Page 690, “joint space stiffness Kq” and “actual joint stiffness Ke” and equations (5)-(7); see also “According to Eq. (7), there exists ΔKq in the mapping between the KT and Kq.”), the equivalent joint-space matrix having a nullspace corresponding to near-zero-valued eigenvalues (see Page 690, “If the joint stiffness obtained by the active stiffness control is denoted by Ke, it is positive semidefinite and has the same number of zero eigenvalues as the degree of redundancy”),
generating a nullspace-filled impedance matrix from the equivalent joint-space matrix based in part on replacing the near-zero-valued eigenvalues with selected finite positive real values see Pages 690-691, equations (12)-(17), “Even though the zero eigenvalues λi (m + 1 < i < n) are shifted to arbitrary positive values, the orthogonal matrix H remains the same, and this enables us to construct a new non-singular joint stiffness matrix Kq. How to determine shifted λi is important in the view of the configuration stability. If eigenvalues of null stiffness are selected as some positive values, a new positive definite stiffness matrix Λ is defined as…” and “The matrix S enables us to assign new nonzero eigenvalues λi (m + 1 < i < n) in the direction perpendicular to the hyperplane in which Ke, lies. The shifted λi determines the magnitude of the null stiffness, which corresponds to the remaining eigenvector of matrix H.”), and
defining an impedance control law for the module using the nullspace-filled stiffness matrix and the impedance parameters selected for the module (see Page 691, equations (15)-(19) and (21), “OSDC” and “The final form of the control can be described as follows: (equation (18)) where qd ε Rn is the desired joint position, q(dot)d ε Rn is the desired joint velocity, q(dot) ε Rn is the current joint velocity, V is the friction compensation torque and KD is the damping matrix at the joint. Similar to the Kq the KD should be positive definite and as a method to determine KD, the OSDC provides the following scheme.”);
generating a composite control law for the robot using impedance module control laws defined for the impedance modules (see Page 691, equation (18)); and
using the composite control law to control the robot (see all of Section 5. Experimental Verification, on page 692).
Regarding claim 1, Choi additionally teaches all of claim 1. See the corresponding claim elements with claim 5 above.
Regarding claim 16, Choi additionally teaches a robot having an endpoint and a plurality of joints providing more than three degrees of freedom (DoFs) (see the Abstract); and
an impedance controller (see "impedance" in 1. Introduction and "controller" in 4. Simulations) configured to: (see the corresponding claim elements with claim 5 above).
Regarding Claims 2, 6 and 17
Choi teaches the method of claim 1, the method of claim 5, and the system of claim 16 (as discussed above in claims 1, 5 and 16), further comprising:
determining forces/torques at the endpoint resulting from contact between the endpoint and an environment of the robot (see Page 690, equation (3), “where f is the exerting force at the end effector”);
generating a kinematic stiffness matrix based on the forces/torques at the endpoint (see Page 690, equation (4)); and
generating the equivalent joint-space matrix using the kinematic stiffness matrix (see Page 690, equations (5)-(7)).
Regarding Claim 9
Choi teaches the method of claim 5 (as discussed above in claim 5), further comprising:
transforming one or more of the impedance module control laws into configuration space (see Page 691, equation (18),  “The final form of the control can be described as follows:”),
wherein generating the composite control law for the robot includes generating the composite control law using the impedance module controls laws transforming into configuration-space (see Page 691, equation (18)).
Regarding Claim 13
Choi teaches the method of claim 5 (as discussed above in claim 5), 
wherein selecting impedance parameters for each of a plurality of impedance modules includes selecting, for at least one of the impedance modules, a resting position, a stiffness, and a damping coefficient for a damped spring control law (see Page 691, equation (18) and “where qd ε Rn is the desired joint position, q(dot)d ε Rn is the desired joint velocity, q(dot) ε Rn is the current joint velocity, V is the friction compensation torque and KD is the damping matrix at the joint. Similar to the Kq the KD should be positive definite and as a method to determine KD, the OSDC provides the following scheme.”; see also “The λ is set to 0.045, KT = diag(100, 100) and the disturbance is imposed to destroy the instantaneous equilibrium of the manipulator.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 5 above, and further in view of Hogan et al. (US 20180236659 A1 and Hogan hereinafter).
Regarding Claim 10
Choi teaches the method of claim 5 (as discussed above in claim 5),
Choi is silent regarding wherein at least one of the impedance modules defines a damped spring control law to manipulate an object using an end-effector of the robot.
Hogan teaches a computer-implemented method for controlling a robot having an endpoint and a plurality of joints providing more than three degrees of freedom (DoFs) (see Figs. 1, all; [0008], [0015]-[0016] and [0019]), the method comprising:
selecting impedance parameters for each of a plurality of impedance modules, wherein each of the plurality of impedance modules specifies a robot behavior associated with a task (see [0015], [0019] and [0021]);
for one or more of the impedance modules:
generating a composite control law for the robot using impedance module control laws defined for the impedance modules (see [0015]-[0021]); and
using the composite control law to control the robot (see [0015]-[0016], [0019] and [0035]),
wherein at least one of the impedance modules defines a damped spring control law to manipulate an object using an end-effector of the robot (see [0020] and [0059]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hogan to Choi. That is, it would have been obvious to modify the process of Choi to further include instructions for the impedance modules to define a damped spring control law to manipulate an object using an end-effector of the robot, as taught by Hogan. 
Hogan teaches the impedance module assigning a relation between a robot end-effector force and a desired motion. This relationship can be modeled as a damped mechanical spring between its actual and desired position and can be mapped to a robot control law for the robot's actuated joints without inverting the robot kinematic equations. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of Choi in order to attain the same results. 
Application of the known technique taught by Hogan to the process taught by Choi would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein at least one of the impedance modules defines a damped spring control law to manipulate an object using an end-effector of the robot. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 11
Choi teaches the method of claim 5 (as discussed above in claim 5), 
Choi is silent regarding wherein at least one of the impedance modules defines a damped spring control law to manipulate an object using an elbow of the robot.
Hogan teaches wherein at least one of the impedance modules defines a damped spring control law to manipulate an object using an elbow of the robot (see [0020] and [0067]-[0068]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hogan to Choi. That is, it would have been obvious to modify the process of Choi to further include instructions for the impedance modules to define a damped spring control law to manipulate an object using an elbow of the robot, as taught by Hogan. 
Hogan teaches assigning the robot joints an impedance module that establishes a relation between their force and motion analogous to a damped mechanical spring. Acting together, these “virtual” springs define a unique configuration of the robot joints corresponding to each position and orientation of its end-effector. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of Choi in order to attain the same results. 
Application of the known technique taught by Hogan to the process taught by Choi would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein at least one of the impedance modules defines a damped spring control law to manipulate an object using an elbow of the robot. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 12
Choi teaches the method of claim 5 (as discussed above in claim 5),
Choi is silent regarding wherein at least one of the impedance modules imposes a base joint stiffness on the robot.
Hogan teaches wherein at least one of the impedance modules imposes a base joint stiffness on the robot (see [0020]-[0021]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hogan to Choi. That is, it would have been obvious to modify the process of Choi to further include instructions for the impedance modules to impose a base joint stiffness on the robot, as taught by Hogan. 
Hogan teaches specifying a base joint stiffness to manage the redundant degrees of freedom while other impedances implement the desired interactive behavior. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of Choi in order to attain the same results. 
Application of the known technique taught by Hogan to the process taught by Choi would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein at least one of the impedance modules imposes a base joint stiffness on the robot. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 14
Choi teaches the method of claim 5 (as discussed above in claim 5),
Choi is silent regarding wherein selecting impedance parameters for each of a plurality of impedance modules includes selecting, for at least one of the impedance modules, a base joint stiffness for the robot.
Hogan teaches wherein selecting impedance parameters for each of a plurality of impedance modules includes selecting, for at least one of the impedance modules, a base joint stiffness for the robot (see [0021]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hogan to Choi. That is, it would have been obvious to modify the process of Choi to further include instructions for selecting, for at least one of the impedance modules, a base joint stiffness of the robot, as taught by Hogan. 
Hogan teaches specifying a base joint stiffness to manage the redundant degrees of freedom while other impedances implement the desired interactive behavior. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of Choi in order to attain the same results. 
Application of the known technique taught by Hogan to the process taught by Choi would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein selecting impedance parameters for each of a plurality of impedance modules includes selecting, for at least one of the impedance modules, a base joint stiffness for the robot. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 15
Choi teaches the method of claim 14(as discussed above in claim 14),
Choi is silent regarding wherein selecting the base joint stiffness for the robot includes selecting a base joint stiffness to reduce apparent end-effector mass normal to an object's surface.
Hogan teaches wherein selecting the base joint stiffness for the robot includes selecting a base joint stiffness to reduce apparent end-effector mass normal to an object's surface (see [0021]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hogan to Choi. That is, it would have been obvious to modify the process of Choi to further include instructions for selecting a base joint stiffness to reduce apparent end-effector mass normal to an object's surface, as taught by Hogan. 
Hogan teaches selecting a base joint stiffness to reduce apparent end-effector mass normal to an object's surface. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of Choi in order to attain the same results. 
Application of the known technique taught by Hogan to the process taught by Choi would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein selecting the base joint stiffness for the robot includes selecting a base joint stiffness to reduce apparent end-effector mass normal to an object's surface. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Allowable Subject Matter
Claims 3-4, 7-8 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664